EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Dustin Luettgen on 6/16/2022.
The application has been amended as follows:

1. A biological sample collection device comprising:
a housing having a first portion and a second portion, wherein the first portion or the second portion is slidable so as to transition the housing from an open position to a closed position;
a sample collection port for receiving a biological sample when the housing is in the open position;
a sample collection media in fluid communication with the sample collection port; 
a mechanically actuated fluid controller comprising a plunger, configured to dispense the biological sample onto the sample collection media when the housing is transitioned from the open to the closed position; and
a removable extension for fitting adjacent to the sample collection port,
wherein the removable extension provides a larger area for collecting the biological sample as compared to a collection area of the sample collection port, and
wherein the removable extension is configured to prevent actuation of the mechanically actuated fluid controller when fitted adjacent to the sample collection port.

17. The method of claim 16, wherein processing the biological sample comprises[[:]] at least one of drying the biological sample, treating the biological sample with a reagent, or separating plasma from the biological sample

19. The device of claim 1, wherein the removable extension further comprises one or more deformable clips that are shaped to hold the removable extension in place against the housing.

22. The device of claim 19, wherein the removable extension comprises tabs configured to assist with unclipping the removable extension from the housing.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791